Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Objections
Claim 11 is objected to because of the following informalities: 
As to claim 11, line 1, redundant recitation of “a three dimensional article” should be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following limitations lack antecedent basis:
As to claim 18, “the transparent sheet”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2009/0020901 to Schillen et al. (hereafter Schillen).

As to claim 11, Schillen teaches the invention as claimed including a method of manufacturing a three dimensional article [process for producing a three-dimensional object, paragraph 79, lines 1-3; paragraph 80, lines 2-4] comprising the steps of: 
(a) providing a three dimensional printing system including a movement mechanism, a support tray, a resin vessel, a light engine, a sensor, and a controller, the support tray having a lower surface for supporting the three dimensional article [three-dimensional object producing device having an agitator, an object carrier, a vat with solidifyable material, radiation source 
(b) receiving a start indication for a build process [execution of build data, paragraph 20, lines 14-17; paragraph 51, lines 2-5];   
(c)receive a signal from the sensor [values measured by sensor(s) are outputted, paragraph 76, lines 15-26; paragraph 78, lines 16-46; paragraphs 79-80 and 82-85];
(d) determine if polymerized build material is in a flag region from the sensor signal, the flag region proximate to the lower surface of the support tray, and; 
(e) if build material is determined to be in the flag region, halt the build process [sensed undesired component/object (in a region) between solidifyable material carrier/provider and previously solidified material (on object carrier 5x and/or 500) and terminating the building process, paragraph 47, lines 1-13].

As to claim 12, Schillen teaches the invention as claimed including further comprising operating the movement mechanism to move the flag region into range with the sensor after step (b) but before step (c) [agitator controls movement of object carrier which adjust distance between sensor and object carrier, paragraph 76, lines 19-39].  

As to claim 13, Schillen teaches the invention as claimed including wherein the flag region is proximate to a peripheral portion of the lower surface of the support tray [bottom of object carrier 5x/500 being flat, Fig. 5A-5B, Fig. 7-9D and corresponding text].  

As to claim 17, Schillen teaches the invention as claimed including further comprising operating the movement mechanism and the sensor to determine a height of the lower surface of 

As to claim 18, Schillen teaches the invention as claimed including further comprising utilizing the determination of the height in vertically positioning the support tray with respect to the transparent sheet [correcting/adjusting distant between object carrier and the building region/plane including the transparent reference plane formed by glass plate, paragraphs 34-35 and 76].

As to claim 1, this claim is rejected for the same reason as claim 11 above.  Furthermore, Schillen teaches support tray mounted to the movement mechanism; a resin vessel including a transparent sheet that defines a lower bound for resin contained therein; light engine that projects pixelated light through the transparent sheet and to a build plane [object carrier 5x/500 attached to agitator; vat or solidifyable material carrier/provider having transparent reference plane formed by glass plate 9, belt/film/foil 80x; projecting light through transparent reference plane to building plane, Figs. 5A-5B, 7 and 9A-9D and corresponding text].

As to claims 2-3 and 9-10, these claims are rejected for the same reason as claims 12-13 and 17-18 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schillen as applied to claims 1 and 11 above in view of US PG Pub. 2012/0092724 to Pettis.
Pettis was cited in applicant’s IDS filed on 3/7/19.

As to claim 14, Schillen does not specifically teach transmitting information to a user interface if the build material is determined to be in the flag region.  However, Schillen disclosed outputting an alarm upon detecting undesired object/component in build area for notifying an operator to avoid damage to the three dimensional object producing device [paragraphs 35 and 47; paragraph 22, lines 42-70].  Furthermore, Pettis teaches networked three-dimensional device where data pertaining to the build process such as error detection can be made available to a remote user via a user interface [paragraphs 34-35 and 45].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified and improve the three-dimensional object producing device to include networking capability to make such resource widely accessible and remotely managed as being considered by Pettis [paragraphs 3-4] such that the improvement allow notification to be provided to a remotely located operator.  
 
 As to claim 4, this claim is rejected for the same reason as claim 14 above. 

As to claim 5, Schillen and Pettis do not specifically teach the indication includes instructions to unload and replace the support tray.  However, Schillen and Pettis disclosed  [paragraphs 35 and 47; paragraph 22, lines 42-70] and remote error notification to a remote user via a user interface [paragraphs 34-35 and 45].  Furthermore, providing information and/or instructions pertaining to a detected error or potential failure upon detecting the error or potential failure in addressing the detected error or potential failure is well known in art of error detection and correction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schillen and Pettis in remotely notifying instructions to address an error or potential failure to further improve Schillen and Pettis’ system to ensure high availability and accessibility.
 
As to claim 6, Schillen as modified teaches the invention substantially as claimed including wherein the controller transmits the indication by one or more of a text message, an email message, and an update of a web page [data presented to user through web page(s), paragraph 45, lines 15-22].
Allowable Subject Matter 
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  



Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of claims 7-8 and 15-16 as a whole.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. 2019/0291343 teaches a carrier plate assembly for use in producing a three-dimensional object by bottom-up stereolithography with window damage protection features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QING YUAN WU/Primary Examiner, Art Unit 2199